 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Defendants

 7

 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12
     GLENN-COLUSA IRRIGATION DISTRICT,                    Case No. 2:17-cv-00120-WBS-GGH
13
                                  Plaintiff,              ORDER MODIFYING STATUS
14                                                        (PRETRIAL SCHEDULING) ORDER
                           v.
15
   UNITED STATES ARMY CORPS OF
16 ENGINEERS, et al.,

17                                Defendants.

18

19

20          Pursuant to the parties’ Stipulation to Modify Status (Pretrial Scheduling) Order, and good
21 cause appearing,

22          IT IS HEREBY ORDERED that the Court’s Status (Pretrial Scheduling) Order (Doc. 25) is
23 modified as follows:

24          1.     All discovery shall be conducted as to be completed by February 8, 2019. All
25 motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance with

26 the local rules of this court and so that such motions may be heard (and any resulting orders obeyed)
27 not later than February 8, 2019.

28          2.     All motions, except motions for continuances, temporary restraining orders, or other

     [PROPOSED] ORDER MODIFYING STATUS                1
     (PRETRIAL SCHEDULING) ORDER
30
 1 emergency applications, shall be filed on or before March 1, 2019.

 2         3.     The Final Pretrial Conference shall be held on May 13, 2019, at 1:30 p.m. in

 3 Courtroom No. 5.

 4         4.     A bench trial (estimated for 10 days) is set for July 30, 2019, at 9:00 a.m. in

 5 Courtroom No. 5.

 6

 7 Dated: October 23, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER MODIFYING STATUS                2
     (PRETRIAL SCHEDULING) ORDER
30
